Per Curiam.

The oral contract relied upon by plaintiff is inconsistent with the provisions of the carrier’s tariff schedule filed pursuant to the provisions of section 403 of the Federal Aviation Act (U. S. Code, tit. 49‘, § 1373) and is invalid and unenforcihle (New York & Honduras Rosario Mining Co. v. Riddle Airlines, 3 A D 2d 457 [1st Dept., 1957], affd. 4 N Y 2d 755). Estoppel cannot be invoked against a common carrier to *1016avoid a tariff provision (United States v. Associated Air Transport, 275 F. 2d 827, 832-833).
The order should be reversed, with $10 costs, and motion granted.
Concur — Gold, J. P., Hecht, Jr., and Hofstadter, JJ.
Order reversed, etc.